 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     Rafael Arroyo, Jr,             )                 SACV 18-02178-JVS(DFMx)
11                                  )
                                    )                 ORDER OF DISMISSAL UPON
12              Plaintiff,          )
                                    )                 SETTLEMENT OF CASE
13         v.                       )
                                    )
14                                  )
     205 South Harbor Plaza, LLC,   )
15                                  )
                Defendant(s).       )
16                                  )
     ______________________________ )
17
18
           The Court having been advised by the counsel for the parties that the above-
19
     entitled action has been settled,
20
           IT IS ORDERED that this action be and is hereby dismissed in its entirety
21
     without prejudice to the right, upon good cause being shown within 75 days, to reopen
22
     the action if settlement is not consummated.
23
24
     DATED: March 19, 2019                  ___________________________
25
                                                       James V. Selna
26
                                                    United States District Judge
27
28
